Citation Nr: 1412031	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  04-06 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic muscle tension headaches and migraine headaches, prior to August 8, 2011, and entitlement to an initial rating in excess of 50 percent from August 8, 2011.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband




ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to November 1976 and had a period of active duty for training (ACDUTRA) from May 1987 to June 1987.  The Veteran also served in the Louisiana Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, wherein the Veteran was granted service connection for headaches and assigned an initial rating of 10 percent, effective September 9, 1997.  

During the pendency of the appeal, the Veteran was assigned an initial 30 percent rating, effective September 9, 1997 and assigned an initial 50 percent rating, effective August 8, 2011.  Therefore, the issues have been characterized as shown on the title page.  

In a December 2008 decision, the Board denied the issue of entitlement to an initial rating in excess of 30 percent for post-traumatic muscle tension headaches.  The Veteran appealed the decision and the United States Court of Appeals for Veterans Claims (Court) endorsed a Joint Motion for Remand in August 2009 and vacated the December 2008 decision.  The case was remanded by the Board in January 2010, February 2012, and September 2013 for additional development.  

In May 2004, the Veteran testified during a Travel Board hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing is associated with the claims file.  The Veteran requested a new hearing.  In November 2011, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

Since the most recent supplemental statement of the case, additional evidence has been associated with the claims file.  However, such evidence is not relevant to the issue on appeal and, therefore, a waiver of initial Agency of Jurisdiction (AOJ) consideration of the evidence is not required.  38 C.F.R. § 20.1304(c) (2013).

Finally, the Board considered whether a claim for a total rating based on individual unemployability (TDIU) was raised.  However, the Veteran has already been granted entitlement to a TDIU and the issue is not before the Board.   


FINDINGS OF FACT

1.  Prior to July 11, 2006, the Veteran's headaches manifested in pain and frequent headaches, but not prostrating attacks.  

2.  The evidence is in equipoise as to whether the Veteran's headaches manifested in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, effective July 11, 2006.  


CONCLUSIONS OF LAW

1.  Prior to July 11, 2006, the criteria for an initial rating in excess of 30 percent for service-connected post-traumatic muscle tension headaches and migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100 (2013).

2.  The criteria for an initial rating of 50 percent for service-connected post-traumatic muscle tension headaches and migraine headaches, are met, effective July 11, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013).  With respect to the initial rating for headaches, the Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  However, the Veteran received an adequate notification letter with respect to her claim for a higher rating in September 2009 wherein the Veteran was advised of the evidence to substantiate a claim for an increased rating and the regulations pertinent to the establishment of an effective date and disability rating.  Although the letter was sent after the initial adjudication of the claim, the claim has been readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Veteran's service treatment records, VA medical treatment records, private treatment records, and Social Security Administration (SSA) records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A supplemental statement of the case was issued in September 2013.  The prior remand directives were completed and a remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). 

The Veteran was provided VA examinations with respect to her service-connected disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for rating purposes.  The reports show examinations of the Veteran and contain the manifestations of the Veteran's headaches.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that the October 2009 VA examination report did not comment as to whether the Veteran's headaches were prostrating or whether they were productive of severe economic inadaptability.  However, the Board assigned a 50 percent rating prior to the October 2009 VA examination report and the Veteran was provided an adequate VA examination in February 2013.  Therefore, the prior remand directive was completed and the Board may proceed with a decision.  See Stegall, id.  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was provided two hearings in this case.  The Veteran was assisted at both hearings.  The VLJs explained the issue on appeal and asked questions that focused on the symptoms and functional impairment of her disability.  Therefore, the VLJs complied with 38 C.F.R. § 3.103(c)(2).  With respect to the submission of evidence that may have been overlooked, the Veteran was not asked regarding any evidence that may have been overlooked.  However, even if there was such an error, the Veteran has been notified numerous times regarding the submission of evidence with respect to the severity of her disability and has submitted evidence pertinent to the issue on appeal.  Thus, even if there was an error, it was harmless.  

Initial Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court held that in initial rating claims evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of separate rating for distinct periods of time is required (known as "staged ratings").  See Fenderson, 12 Vet. App. at 126.

The Veteran's post-traumatic muscle tension headaches and migraine headaches are rated under Diagnostic Codes 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).

Migraines are rated under section 4.124(a) Diagnostic Code 8100.  The maximum, 50 percent rating for migraines requires frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

The term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

During a February 1999 hearing, the Veteran stated that she worked from December 1976 to March 1997 for one employer and left because of her headaches and that she was not able to be promoted.  She sought other employment and was currently doing office work.  

During the May 2004 hearing, the Veteran testified, with respect to her conditions (including headaches) that she had a lot of pain and took medicine very six hours.  She stated that she goes to work and feels bad.  She reported that she goes down to the nurse periodically during the day or at least three to four times within a week.  She was given Tylenol to help with the pain.  She worked as a teacher's assistant and the teacher was very helpful and that sometimes she could not complete some of her duties.  She was in a lot of pain, eight to nine, with her back, neck, and head.  She had to take breaks and sit for a while maybe two to three times, four times per week.  She said she had to discontinue housework because she was in pain.  She used all of her sick days (about seven or eight) due to her back, neck, and headaches.  

During the November 2011 video conference hearing, the Veteran reported that when she was working, she had to go down to the nurse's office sometimes two or three times a day and lie down and take half of the pain medication which was not working.  She testified that she had headaches every day.  

In various statements, the Veteran reported that she was dissatisfied with her assigned rating/ratings.  In her October 2002 notice of disagreement, she said she had constant headaches daily and had to work.  She stated that she was in and out of jobs due to pain and suffering to include lower/upper and back pains.  She reported that her eyes ran water daily because of headaches.  In an October 2007 statement, the Veteran explained that she was still going to work except for appointments and days where she must lay down and she worked, but it was getting harder.  In a June 2008 statement, the Veteran reported pain in her head, neck, and lower/upper back and that she suffered daily and probably should run to the emergency room at least three times a week but tried hard to work.  

The Veteran's husband submitted several statements regarding the Veteran's tremendous headaches and that most of the time, he cleaned and cooked.  

Statements from R.B., C.H., M.H., C.B., C.L., C.J., L.G., G.B., D.W., and the Veteran's husband, attested to the Veteran's severe pain.  G.B., the Veteran's mother, stated that the Veteran daily suffered with severe headaches and pain to her back.  

In a March 2004 statement, a teacher who worked with the Veteran stated that she witnessed the Veteran fighting her ailments and she was under a lot of strain.  A nursing assistant from the Veteran's former employment stated that the Veteran complained about frequent massive headaches and was given over-the-counter drugs.  

A May 2004 document showed that the Veteran was near exceeding the amount of sick/vacation days allotted for the fiscal year.  She took 68 hours of sick/personal leave and 24 hours of extenuating circumstances leave.  

A March 2000 VA examination report shows that the Veteran reported a dull constant headaches and the intensity was 6-7/10.  She continued to work with the headaches, but said she complained to co-workers and took Tylenol or aspirin to get rid of the pain.  

The Veteran was provided a VA examination in November 2003.  Her headaches started in 1997 when she had an accident.  She did not have any photophobia, phonophobia, nausea or vomiting.  The headaches did not interfere with activities and she was doing some part-time job.  The impression was post-traumatic headaches and likely a muscle contraction headache.  The headaches were not interfering in day-to-day activities.  

An April 2005 peripheral nerves examination report noted that the Veteran described daily headaches and that she had not missed any days of work, but it interfered with her efficiency.  The examiner's impression was headaches that did not cause significant disability and caused mild disability due to impact upon her work.  

A May 2005 VA spine examination report shows that the Veteran took fifteen days off from work due to clinic visits and back and neck pain/headaches.  

The Veteran submitted copies of forms requesting medical leave dated from January 2004 to April 2005.  

In a June 2005 statement from the Veteran's co-worker, the teacher for whom she was an assistant, indicated that the Veteran was dependable regardless of her personal illnesses.  

A July 11, 2006 VA examination report showed that the Veteran reported weekly headaches that were prostrating most of the time.  The physician listed significant effects related to the Veteran's occupation and listed the effects as decreased concentration, decreased strength, and pain.  The physician commented that the Veteran tried to do whatever she could to avoid taking leave from work.  

A June 2007 VA examination report showed that the Veteran reported weekly headaches lasting more than two days that were not prostrating but allowed for ordinary activity.  She reported that she went to work as a substitute teacher daily, but took a few hours off from work when her headache was severe.  The examiner commented that some of the Veteran's daily headaches were prostrating.  If the Veteran had a headache at work, she may take medication and continue to work, and tried to avoid taking too many hours from work.  With respect to activities of daily living, there was a moderate impact on those activities.  

An October 2009 VA examination report shows that the Veteran experienced frequent headaches occasionally accompanied by nausea, vomiting, and blurred vision.  She still experienced headaches two or three times per week.  It was noted that she still worked full time as a substitute teacher.  The examiner noted that the Veteran had migraine headaches, post-traumatic.  

In a May 2010 statement to her attorney, the Veteran stated that she went to sign her next school year contract and that her supervisor noted that she was an "excellent worker," but her attendance performance was not good because she missed too many days that school year and could not do the same thing next year.  The Veteran submitted an absence report which showed absences in 2008 through May 2010, including unpaid leave.  

An October 2011 statement from her Veteran's primary care practitioner noted that the Veteran had to moderate work since 2007 and was unable to work since September 27, 2011.  

In a health log from the Veteran's school, an August 8, 2011 entry noted that the Veteran complained of neck pain and rested in the office for 30 minutes.  She returned to work.  

The Veteran submitted requests for leave in 2009 and 2010.  A March 2010 e-mail noted that the Veteran had exceeded her 80 hours of personal leave and her 2/25/2010 and 2/26/2010 requests would be processed as leave without pay (16 hours).  

A September 27, 2011 letter from the Veteran's primary care practitioner noted that the Veteran had low back pain and pain radiating to left lower extremity.  She also suffered from neck pain due to cervical spondylosis with pain and paresthesias in both upper extremities.  She had frequent exacerbations since May 2007.  The Veteran's doctor stated that she was unable to hold any gainful employment at this time.  In addition, she suffered from headaches.  

A February 2013 VA examination report shows that the Veteran had prostrating attacks more frequently than once per month.  The examiner noted that the Veteran's headaches impacted her ability to work because she had to quit her job due to her headaches, neck, and back pain, and having to lie down two to three times per week.  With respect to individual unemployability, the examiner noted that the Veteran was unable to secure and maintain gainful employment due to severe chronic daily tension headaches causing her to have to lie down several times per week while at work.  

The VA treatment records show complaints of chronic and daily headaches.  The Veteran also reported that her eyes water and that she experienced numbing and shooting pains down her arms at the time of headaches.  In a June 1999 record, the Veteran reported that Tylenol with Codeine was the only thing that has decreased pain.  In an August 2007 VA treatment record, the Veteran reported almost daily headaches and reported that she was generally able to go about daily activities while she has a headache.  A June 2010 VA treatment record noted that the Veteran had neck pain and headaches and that she continued to have low back pain.  She stated that her neck pain and left upper extremity pain was progressively getting worse and she was missing a lot of days at work due to severe pain in her neck radiating to left upper extremity.  

In this case, the pertinent question is whether the Veteran's headaches manifested in prolonged and very frequent prostrating attacks productive of (or capable of producing) severe economic inadaptability prior to August 8, 2011 (when a 50 percent rating was assigned).  In resolving any doubt in favor of the Veteran, the Board finds that an initial 50 percent disability rating is warranted July 11, 2006, the date of the VA examination.  38 U.S.C.A. § 5107(b).  

In this respect, the July 2006 VA examination report noted that the Veteran's headaches were prostrating most of the time and her disability had significant effects on her occupation.  Indeed, the Veteran reported that she had to take multiple breaks during the day to lie down and took significant amounts of leave.  Again, in order to show severe economic inadaptability, the evidence is only required to show that the disability is "capable of producing" such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).  The Board finds that the evidence is in equipoise as to whether the Veteran's headaches were frequent, completely prostrating and prolonged and productive of severe economic inadaptability as first shown by the July 11, 2006 VA examination report.  Therefore, resolving the benefit-of-the-doubt in favor of the Veteran, the criteria for an initial rating of 50 percent are met, effective July 11, 2006.  38 U.S.C.A. § 5107(b).  

However, prior to July 11, 2006, the criteria for an initial rating in excess of 30 percent are not met.  Again, to warrant a 50 percent rating, the evidence must show that the headaches were very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board notes that the Joint Motion for Remand indicated that the Board must address the lay statements regarding the frequency of the Veteran's headaches.  However, to fulfill the criteria for a 50 percent rating, the headaches must not only be very frequent, but must also be completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Board finds that a rating in excess of 30 percent is not warranted prior to July 11, 2006, because the evidence does not reflect that the Veteran's headaches were of a completely prostrating nature prior to this time.  For example, the Board attributes great value to the VA examination reports.  The November 2003 VA examination report noted that the Veteran's headaches were not interfering in day-to-day activities.  The April 2005 VA examination report shows that the Veteran had daily headaches, but she had not missed any work.  Her headaches interfered with her efficiency.  The examiner's impression was that the headaches did not cause significant disability and caused mild disability.  The Board acknowledges the evidence dated in 2004 regarding missed work and her statements as well as statements from her friends, co-workers, family, and husband regarding the daily pain that she experienced.  However, prior to July 11, 2006, the issue is whether she had prostrating attacks.  The most probative evidence does not reflect that the Veteran had prostrating attacks prior to July 11, 2006.  As shown above, the criteria for a 50 percent rating requires that all elements be met-frequency and completely prostrating and prolonged attacks productive of severe economic inadaptability.  As prostrating attacks were not shown prior to July 11, 2006, the criteria for an initial rating in excess of 30 percent prior to July 11, 2006 are not met.  

While the Veteran and other lay persons are competent and credible to report on the observable symptoms of her headaches, the Board finds that they are not competent to report when her headaches became prostrating and/or whether her headaches cause severe economic inadaptability.  Indeed, the lay persons attested to the Veteran's pain and impairment at work as well as the effect on her daily activities, including jogging and exercising, but not whether her headaches were prostrating prior to July 11, 2006.  The first objective evidence that demonstrates that the Veteran had prostrating attacks related to her headaches is the July 2006 VA examination report.  Prior to that time, the Veteran reported daily headaches, but that they did not interfere with her day-to-day activities.  See VA examination reports.  She reported pain every day and that she would have to lie down and take breaks from work, but the evidence does not reflect that her headaches were completely prostrating.  "Prostrating" is defined as extreme exhaustion or powerlessness.  Dorland's Illustrated Medical Dictionary (31st ed. 2007).   As such, even considering the lay statements, they do not warrant an initial rating in excess of 30 percent prior to July 11, 2006.   

Thus, entitlement to an initial rating in excess of 30 percent prior to July 11, 2006, is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Staged ratings, other than that created herein, are not warranted as there is no other identifiable period that would warrant a higher rating.  See Fenderson, supra.  

Finally, effective July 11, 2006, the Veteran has been assigned the maximum rating of 50 percent for migraines under Diagnostic Code 8100.  Therefore, a higher rating is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  However, the Board will also consider whether referral for extra-schedular consideration is warranted.  

Extra-schedular Consideration 

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, the record does not establish that the rating criteria are inadequate.  First, prior to July 11, 2006, the Veteran's headaches were rated as 30 percent disabling.  There are higher ratings available, but the Veteran's disability did not warrant a higher rating.  Although the Veteran reportedly missed work due to her headaches, she did not identify any unusual or exceptional impairment associated with her headaches.  38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  She stated that the pain could radiate to her upper extremities, but this symptom has been associated with her service-connected cervical spine disability and she has been granted service connection for radiculopathy of the left upper extremity.  The Veteran has stated that her eyes can water when she experiences headaches and had to take breaks to lie down when her headaches were painful.  Here, the Board does not find that the Veteran's disability is exceptional or unusual disability picture so as to find that the rating criteria are inadequate.  Therefore, referral for extra-schedular consideration is not warranted.  

Furthermore, effective July 11, 2006, the Veteran's headaches, while frequently prostrating and productive of prolonged attacks, have also been capable of producing severe economic inadaptability.  Even if the rating of 50 percent was inadequate, the record does not show that the Veteran has required frequent hospitalization for her headaches.  In addition, the evidence does not indicate impairment with employment over and above that which is already contemplated in the assigned schedular rating.  As noted above, the 50 percent rating accounts for severe economic inadaptability.  Again, the Veteran has not presented an exceptional or unusual disability picture so as to warrant referral for extra-schedular consideration.  Accordingly, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for post-traumatic muscle tension headaches and migraine headaches prior to July 11, 2006, is denied.  

Entitlement to an initial disability rating of 50 percent for post-traumatic muscle tension headaches and migraine headaches is granted, effective July 11, 2006, 
subject to the laws and regulations controlling the award of monetary benefits. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


